The majority opinion is based on the well known principle that duplication of utility service should not be required when an established service is satisfactory. It is true that the quantity of gas supplied the Brick Company by the Huntington Company is ample; but is quantity the only thing to be considered in such service? Is service to be heldsatisfactory no matter what the price charged therefor? It seems clear that the price as well as the supply should be considered, and no service held satisfactory when the rate for that service is higher than the rate of competitive service in the same neighborhood.
The United Fuel Company admits having some surplus gas, but says that the surplus alone will not supply the demands of the Brick Company. This claim is no answer to the application of the Brick Company. "A natural gas company authorized by the legislature to exercise the right of eminent domain, and licensed by a city to lay pipe-lines through its streets and alleys for the distribution of gas to consumers, is not relieved from furnishing gas to an applicant in front of whose premises the pipes were laid, because it has an insufficient supply of gas properly to supply its present customers."State ex rel. Wood v. Consumers Gas Trust Co., 157 Ind. Repts. 345.
It is also admitted by the United Fuel Company that one of its mains passes through the property of the Brick Company, and that it will cost only about $750.00 to make adequate connection from that main to the plant of the Brick Company. The order of the Commission which we now have under consideration is as follows:
  "it appearing that the cost of installing the service applied for will not exceed seven hundred dollars and that the defendant is able, from its present supply of gas, to furnish said service, the Commission is of opinion the complainant is entitled to the relief for which it prays. It is, therefore, considered and ordered by the Commission that the defendant, United Fuel Gas Company, be, *Page 316 
and it hereby is, required to furnish the complainant, upon compliance by said complainant with the authorized rules and regulations of the said gas company, with a supply of natural gas at its plant at or near the City of Huntington."
The foregoing order simply requires the United Fuel Company to furnish the Brick Company "with a supply of natural gas." It does not specify an adequate supply, or any definite amount of gas. The order states that the present supply of the United Fuel Company is ample for this service: consequently, there is no ground for the contention that the effect of the order is to require the United Fuel Company to increase its supply and furnish full service "regardless of expense" in case its present supply should prove inadequate. Since the order does not require an increase, a contemplation of that question is not proper on this appeal. We have no right to consider the expense of such an increase until it has been passed by the Commission.
It is undisputed that the increased rate charged by the Huntington Company will materially reduce the earnings of the Brick Company, "if not wipe them out". It is also undisputed that the revenue paid the Huntington Company by the Brick Company amounts to $50,000.00 or more a year, and that in case the Huntington Company loses that volume of business, it cannot "make any appropriate return on the investment". The record does not disclose why the Huntington Company is not able to furnish gas at as low a rate as the United Fuel Company. Whatever the cause of the higher rate, it is not attributed in any way to the Brick Company. The majority opinion is concerned, and properly so, to prevent the "strangulation" of the Huntington Company, but it gives little consideration to the plight of the Brick Company. It does ask why the Brick Company did not apply to the Commission to compel the Huntington Company to reduce its rates. This question points to no solution of this problem. The application herein was made on June 24, 1925. The increased rate had been granted the Huntington Company by an order of the Commission entered on May 18, 1925. *Page 317 
If we presume, as we should, that the increased rate was not authorized by the Commission without due investigation and consideration, the futility of seeking a reduction so soon after the increase was granted is apparent.
In cases like this, the interests of the patron should be weighed as carefully as those of the utility. If the patron perish, upon what will the utility survive? Why require the Brick Company to operate without profit in order that the Huntington Company may prosper? In the final analysis, a utility is simply a business risk. The State does not insure its success. The opinion of Commissioner Coffman rightly holds: "The State offers no guaranty to a public service corporation that its business will always be profitable. The Legislature has not created a dam against the tide of ordinary economic law." The State fosters utilities for the mutual benefit of the public, the consumers and the utilities. Whenever a utility cannot meet the rate of a competitor, how is the patron or the public benefitted by further municipal protection of such utility? The Brick Company is not an eleemosynary corporation. Perceiving no reason for requiring it to act as one in its dealings with the Huntington Company, I respectfully dissent from the majority opinion.